DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Tagliaferri (Reg. No. 43178) on May 4th, 2022.
[Begin Audit]
IN THE CLAIMS:
Claims 1-20 have been amended as follows:


1.  	(Currently Amended)  A transmitter apparatus, comprising:
a plurality of transmit antenna circuits connected to receive a plurality of RF spatial streams and a plurality of digital polarization control signals, respectively, and output a plurality of sequentially binary polarized RF spatial streams, wherein 
first and second orthogonally polarized antenna elements; and 
means for selectively connecting a received RF spatial stream to one of the first and second antenna elements based on a digital polarization control signal; and
a MIMO transmitter that receives a digital Data Stream and outputs the plurality of RF spatial streams and the plurality of digital polarization control signals, and wherein the MIMO transmitter comprises sync logic that synchronizes the plurality of digital polarization control signals with a transmit payload.
2.   (Original)  The apparatus of claim 1, wherein the first and second orthogonally polarized antenna elements are configured to provide one of horizontal and vertical orthogonality or right-hand circular polarization (RHCP) and left-hand circular polarization (LHCP) orthogonality.

3.  (Currently Amended)  The apparatus of claim 1, wherein the MIMO transmitter further comprises a digital serial to parallel converter and a plurality of radio modulators that generate the plurality of RF spatial streams from the Data Stream.


4.  (Currently Amended)  The apparatus of claim 3, wherein the MIMO transmitter further comprises a code generator that generates the plurality of digital polarization control signals.

5.  (Currently Amended)  The apparatus of claim 4, wherein the code generator comprises logic that synthesizes binary orthogonal code sequences. 

6.  (Currently Amended)  The apparatus of claim 1, wherein each transmit antenna circuit radiates an RF spatial stream that comprises binary sequenced polarization that is distinct from the polarization of RF spatial streams radiated by the other transmit antenna circuits

7.  (Currently Amended)  The apparatus of claim 6, wherein the RF spatial stream radiated from any particular transmit antenna circuit comprises polarization that is sequenced reciprocally binary orthogonal to the polarizations of RF spatial streams radiated by the other transmit antenna circuits 

8.  (Currently Amended)  A receiver apparatus, comprising:
a plurality of receive antenna circuits that receive a plurality of sequentially binary polarized RF spatial streams and a plurality of digital polarization control signals, and output a plurality of sequential binary polarization matched-filtered RF spatial streams, respectively, and wherein each receive antenna circuit comprises:
first and second orthogonally polarized antenna elements; and 
means for selectively connecting one of the first and second antenna elements to a receiver based on a received polarization control signal; and
wherein the receiver comprises a MIMO receiver that receives the plurality of polarization-matched filtered RF spatial streams from the receive antenna circuits and outputs a received Data Stream, and wherein the MIMO receiver comprises sync logic that synchronizes the RF spatial streams with the digital polarization control signals.

9.  (Original)  The apparatus of claim 8, wherein the first and second antenna elements are configured to provide one of horizontal and vertical orthogonality or right-hand CP and left-hand CP orthogonality.

10.  (Currently Amended)  The apparatus of claim 8, wherein 
a plurality of demodulators that output a plurality of digital streams from the plurality of polarization matched-filtered RF spatial streams; and 

a digital parallel to serial converter that combines the plurality of digital streams to generate an output Data Stream.

11.  (Currently Amended)  The apparatus of claim 10, wherein the MIMO receiver also comprises a code generator that generates the plurality of digital polarization control signals.

12.  (Currently Amended)  The apparatus of claim 11 wherein the MIMO receiver code generator comprises logic that synthesizes binary orthogonal code sequences identical to those generated by the MIMO transmitter code generator.  

13.  (Currently Amended)  The apparatus of claim 8, wherein each of the receive antenna circuits polarization matched-filters its received plurality of sequentially binary polarized RF spatial streams according to a digital polarization control signal that is sequenced reciprocally binary orthogonal to the control signals 

14. 	(Currently Amended)  A system for transmitting and receiving RF spatial streams, the system comprising:


means for transmitting a plurality of distinct, concurrent, co-channel, sequentially binary polarized RF spatial streams that are polarized according to a corresponding plurality of polarization control signals, respectively;
means for receiving individual RF spatial streams from a plurality of received distinct, concurrent, co-channel sequentially binary polarized RF spatial streams by polarization-matched filtering the plurality of RF spatial streams according to a plurality of digital polarization control signals each associated with and synchronized to a corresponding individual RF spatial stream; and
wherein the means for transmitting includes a MIMO transmitter that receives a digital Data Stream and outputs the plurality of RF spatial streams and the plurality of digital polarization control signals, and wherein the MIMO transmitter comprises sync logic that synchronizes the plurality of digital polarization control signals with a transmit payload.
15.  (Currently Amended)  The system of claim 14, wherein the means for transmitting comprises a pair of orthogonally polarized antenna elements to transmit each sequentially binary polarized RF spatial stream, respectively, and wherein the orthogonally polarized antenna elements are configured to provide one of vertical and horizontal polarization or right-hand circular polarization (RHCP) and left-hand circular polarization (LHCP).

16.  (Currently Amended)  The system of claim 15, wherein the means for transmitting comprises radiating a sequentially binary polarized RF spatial stream by connecting a selected RF spatial stream to a selected pair of orthogonally polarized antenna elements based on a selected digital polarization control signal.

17.  (Currently Amended)  The system of claim 14, wherein the means for transmitting further comprises:
MIMO processing that generates a plurality of RF spatial streams from an input Data Stream; and
a code generator that synthesizes a plurality of digital polarization control signalswherein each digital polarization control signal is sequenced reciprocally binary orthogonal to the other digital polarization control signals 

18.  (Currently Amended)  The system of claim 14, wherein the means for receiving comprises a plurality of orthogonally polarized antenna elements that each recover an individual RF spatial stream from the plurality of received concurrent, co-channel  sequentially binary polarized RF spatial streams, and wherein the antenna elements are configured to provide one of vertical and horizontal polarization or right-hand circular polarization (RHCP) and left-hand circular polarization (LHCP).

19.  (Currently Amended)  The system of claim 14, wherein the means for receiving recovers the individual RF spatial streams by polarization-matched filtering the plurality of received concurrent, co-channel sequentially binary polarized RF spatial streams using a plurality of pairs of orthogonally polarized antenna elements, wherein each pair of orthogonally polarized antenna elements is controlled by a corresponding digital polarization control signal.

20.  (Currently Amended)  The system of claim 14, wherein the means for receiving comprises: 
a MIMO receiver that generates an output Data Stream from the recovered individual RF spatial streams; and
a code generator that synthesizes the identical set of digital polarization control signals generated in the means for transmitting.


Allowable Subject Matter
Claims 1-20 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Sibecas (US 20070047678) teaches the concepts of a plurality of transmit antenna circuits connected to receive a plurality of spatial streams and a plurality of polarization control signals, respectively (FIG. 18-19, “stream manipulator 360”, Par. 144, FIG. 4-5 and Fig. 23, Par. Par. 4, “Spatial Multiplexing”, Par. 60, “transmitter 430 . . . generating a reference transmit signal that is coupled to a first polarized antenna 440. The modulated AP signal (AP(t)) is coupled to an associated signal (O) transmitter 435 which amplifies the modulated AP signal, generating an associated transmit signal that is coupled to a second polarized antenna 445”, Par. 56 and 65, “transmission of one data stream on a horizontally polarized antenna and another data stream on a vertically polarized antenna”), and output a plurality of RF spatial streams (FIG. 19, note that the polarization mapper outputs H-branch and V-branch outputs), wherein each transmit antenna circuit comprises first and second orthogonally polarized antenna elements (Fig. 18 and Fig. 23 and Par. 163, “orthogonally polarized antennas 730 and 740”. Note figure 23 clearly shows that the antenna 730 is horizontally polarized and antenna 740 is vertically polarized and they are having outputs that are selectively connected to a receiver to match the polarization of a selected received RF spatial stream); and means for selectively connecting a received spatial stream to one of the first and second antenna elements based on a received polarization control signal (FIG. 19, “Polarization mapper”, “H-Branch”, “V-Branch”. Par. 145).
Another prior art reference, Peterson (US 20090197544) discloses RF spatial stream incorporating distinct time-varying polarization (Par. 63, 64).
However, the prior art does not disclose or fairly suggest that: "a MIMO transmitter that receives a digital Data Stream and outputs the plurality of RF spatial streams and the plurality of digital polarization control signals, and wherein the MIMO transmitter comprises sync logic that synchronizes the plurality of digital polarization control signals with a transmit payload”, along with other limitations of the independent claim 1. Further, the prior art does not disclose the limitations, “a plurality of receive antenna circuits that receive a plurality of sequentially binary polarized RF spatial streams and a plurality of digital polarization control signals, and output a plurality of

Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	
/FRED A CASCA/               Primary Examiner, Art Unit 2644